Cook, J.,
dissenting. The majority concludes that R.C. 4123.01(C) permits compensation to an employee for a psychiatric condition where the psychiatric condition does not arise from a physical injury or occupational disease suffered by that employee. In reaching this result, the majority finds the statutory scheme ambiguous, asserting that “R.C. 4123.01(C)(1) does not specify who must be injured or who must sustain an occupational disease.”
But R.C. 4123.01(C)(1) must be read in conjunction with R.C. 4123.01(C). When this is done, the statutory scheme provides that an “[i]njury does not include * * * [pjsychiatric conditions except where the conditions have arisen from an injury,” which “includes any injury * * * received in the course of, and arising out of, the injured employee’s employment,” or from an occupational disease. The statute- therefore mandates (1) that a condition can constitute an *43injury for purposes of workers’ compensation only if it is received in the course of and arises out of “the” injured employee’s employment, R.C. 4123.01(C); and (2) that a psychiatric condition constitutes an injury only if it arises from a predicate injury as defined in R.C. 4123.01(C). R.C. 4123.01(C)(1). The General Assembly’s use of “the” in R.C. 4123.01(C) should be read in light of the statutory directive that “[w]ords and phrases shall be read in context and construed according to the rules of grammar and common usage.” R.C. 1.42. Here, the word “the” in R.C. 4123.01(C) is a definite rather than an indefinite article. As such, “the” limits “employee” so as to indicate the singular, distinguishing the sole, specific injured employee from any injured employee. Therefore, the General Assembly’s use of “the” in R.C. 4123.01(C) is restrictive. That is, the article confines the focus of inquiry to a specific, sole employee: the claimant alleging the psychiatric condition. It is not any employee whose injury can render a psychiatric condition compensable; rather, it is a physical injury or occupational disease suffered by a specific, single employee in the course of that individual’s employment that could permit compensation for a related psychiatric condition.
Even assuming arguendo that R.C. 4123.01(C)(1) is ambiguous, the context and intent surrounding the statute indicate that one specific employee is the focus of the inquiry — the employee claiming the psychiatric condition must have sustained the physical injury. When a statute is ambiguous and the court must determine the intent of the legislature, R.C. 1.49 permits the court to consider, in addition to other matters:
“(A) The object sought to be attained;
“(B) The circumstances under which the statute was enacted;
“(C) The legislative history;
“(D) The common law or former statutory provisions, including laws upon the same or similar subjects;
“(E) The consequences of a particular construction;
“(F) The administrative construction of the statute.”
The context in which R.C. 4123.01(C)(1) was enacted and the administrative construction of that statute may therefore inform my interpretation of that section. This court has emphasized the importance of these two factors, stating:
“The court must consider the context of the 1986 amendments [to R.C. 4123.01] because ‘a legislative body in enacting amendments is presumed to have in mind prior judicial constructions of the section.’ State ex rel. Huron Cty. Bd. of Edn. v. Howard (1957), 167 Ohio St. 93, 96, 4 O.O.2d 83, 84, 146 N.E.2d 604, 607. We also presume that the General Assembly had in mind prior administrative *44constructions of the statutory sections.” (Emphasis added.) Rambaldo v. Accurate Die Casting (1992), 65 Ohio St.3d 281, 286, 603 N.E.2d 975, 979.
Review of the context surrounding the 1986 addition of R.C. 4123.01(C)(1) to the statutory scheme reveals that the purpose behind the amendment was merely to clarify the intent of the General Assembly. Prior to the 1986 amendments, there existed a long history of judicial constructions of “injury” evincing an understanding that compensable injuries under the workers’ compensation system had to include a physical component suffered by the claimant. For example, psychiatric conditions arising from a physical injury were allowed. See, e.g., State ex rel. Anderson v. Indus. Comm. (1980), 62 Ohio St.2d 166, 16 O.O.3d 199, 404 N.E.2d 153. But “[disabilities occasioned solely by emotional stress without contemporaneous physical injury or physical trauma [were] not compensable injuries within the meaning of R.C. 4123.01(C).” Szymanski v. Halle’s Dept. Store (1980), 63 Ohio St.2d 195, 17 O.O.3d 120, 407 N.E.2d 502, syllabus. Accordingly, an employee whose job-related emotional stress caused a heart attack failed to present a compensable injury. Id. In reaching this result, this court interpreted that version of R.C. 4123.01(C) in place from 1959 until the 1986 amendments. See 128 Ohio Laws 744-745; 141 Ohio Laws, Part I, 739. The Szymanski court explained that this version of the statute codified existing case law that defined an injury as requiring contemporaneous physical injury or physical trauma. Id. at 198, 17 O.O.3d at 122, 407 N.E.2d at 505.
The 1986 amendment resulting in R.C. 4123.01(C)(1) explicitly codified that “mental-mental” claims — psychiatric conditions arising solely from job-related emotional stress — were not compensable under the system. And the relevant 1986 amendments to R.C. 4123.01(C) were aimed at clarifying that while “mental-mental” claims are not allowed, “mental-physical” claims are permitted. Nothing in the 1986 amendments, however, suggests that they were meant to introduce a previously unrecognized category of psychiatric claims arising from injuries to third parties.
Further, the administrative construction of both current R.C. 4123.01(C) and its precursor support interpreting R.C. 4123.01(C) as denying psychiatric conditions related to physical injuries to third parties. The Bureau of Workers’ Compensation not only denied compensation to Bailey in the instant case, but also has required a physical injury to the claimant before granting compensation for a psychiatric condition, both prior to and following the 1986 amendments. See, e.g., Andolsek v. Kirtland (1994), 99 Ohio App.3d 333, 650 N.E.2d 911; Connors v. Sterling Milk Co. (1993), 98 Ohio App.3d 711, 649 N.E.2d 856; Fields v. Youngstown (May 30, 1989), Mahoning App. No. 88 CA 89, unreported, 1989 WL 59014; Neil v. Mayfield (July 22, 1988), Montgomery App. No. 10881, unreported, 1988 WL 76179.
Brian & Brian, Steven J. Brian, Richard F. Brian and Brian R. Mertes, for appellee.
Black, McCuskey, Souers & Arbaugh, Mary E. Randall, Edward C. Redder and John L. Juergensen, for appellant Republic Engineered Steels, Inc.
Betty D. Montgomery, Attorney General, and Gerald H. Waterman, Assistant Attorney General, for appellant Administrator, Bureau of Workers’ Compensation.
Reminger & Reminger Co., L.P.A., Paulette M. Ivan, Ronald A. Fresco and William R. Thomas, urging reversal for amici curiae Yellow Freight Systems, Inc., Landair/Forward Air Services, and Johnson Controls, Inc.
Finally, today’s holding is at odds with the construction of the statutory scheme set forth by the majority in Bunger v. Lawson Co. (1998), 82 Ohio St.3d 463, 465-466, 696 N.E.2d 1029, 1032 (rejecting “mental-mental” claim). In Bunger, this court acknowledged that the limited scope of the workers’ compensation system requires the existence of a physical injury to the claimant, stating:
“The workers’ compensation system was not designed to resolve every dispute that arises between employers and employees. It was designed to manage the compensation of individuals who suffer physical injuries or contract occupational diseases on the job.
a * #
“A majority of states allow compensation to workers for some purely psychological injuries suffered in the-workplace. * * * Ohio’s General Assembly has yet to make such injuries compensable under workers’ compensation statutes. * * * [Psychological injuries are removed from the coverage of the Act * * (Citation omitted.) Id. at 465-466, 696 N.E.2d at 1032. Today’s majority decision does not even acknowledge Bunger.
Bailey is not entitled to compensation for his depression since he has not suffered a predicate “injury” as that term is defined under R.C. 4123.01(C). Accordingly, I respectfully dissent.4
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.
Vorys, Sater, Seymour & Pease, Robert A. Minor and Robin R. Obetz, urging reversal for amici curiae Ohio Manufacturers’ Association and Ohio Self-Insurers’ Association.
Philip J. Fulton & Associates, Philip J. Fulton, William A. Thorman III and Jonathan H. Goodman, urging affirmance for amicus curiae Ohio Academy of Trial Lawyers.
Stewart Jaffy & Associates Co., L.P.A., Stewart R. Jaffy and Marc J. Jaffy, urging affirmance for amici curiae Ohio AFL-CIO and Ohio Psychological Association.

. As in Bunger, the parties here argue the constitutionality of the statutory scheme defining what constitutes an injury. The majority’s reasoning, however, avoids the issue. Accordingly, similar to Bunger, I respond only to the majority’s statutory analysis. See Bunger, 82 Ohio St.3d 463, 469-470, 696 N.E.2d 1029, 1035 (Cook, J., dissenting).